 1

 2

 3
                                                                    JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   JOSE LOPEZ NEGRETE                               Case No.: 2:19-cv-04784-MWF-SS
     MARISSA NEGRETE;
12                                                    Hon. District Judge Michael W.
                     Plaintiffs,                      Fitzgerald
13
       v.                                             ORDER APPROVING
14                                                    STIPULATION TO DISMISS
     FREEDOM MORTGAGE                                 COMPLAINT WITH PREJUDICE
15   CORPORATION; and DOES 1-100                      PURSUANT TO FEDERAL RULE
     inclusive,                                       OF CIVIL PROCEDURE
16                                                    41(a)(1)(A)(ii)
                     Defendants.
17                                                    [No Hearing Required]
18                                                    State Court Case No. 56-2019-
                                                      00527138-CU-OR-VTA
19                                                    Action Filed: April 8, 2019
                                                      Trial Date: NA
20

21
             The Court having considered the Stipulation to Dismiss Action With Prejudice
22
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (the “Stipulation”)
23
     entered into by and between plaintiffs Jose Lopez Negrete and Marissa Negrete and
24
     defendant Freedom Mortgage Corporation (collectively, the “Parties”), and good
25
     cause appearing therefor,
26
             IT IS ORDERED that the Stipulation is APPROVED.
27

28
                                                1                CASE NO.: 2:19-CV-04784-MWF-SS
                   ORDER APPROVING STIPULATION TO DISMISS ACTION WITH PREJUDICE
     1426117.1
 1           IT IS FURTHER ORDERED that this action is hereby dismissed as to all
 2   parties with prejudice.
 3           IT IS FURTHER ORDERED that all hearings currently scheduled in this
 4   action are hereby vacated.
 5           IT IS FURTHER ORDERED that the Court shall retain jurisdiction for the
 6   purpose of enforcing the terms of the separate settlement agreement entered into
 7   between the Parties.
 8

 9           IT IS SO ORDERED.
10

11

12
     Dated: July 11, 2019                          _________________________________
                                                   HON. MICHAEL W. FITZGERALD
13                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2                CASE NO.: 2:19-CV-04784-MWF-SS
                 ORDER APPROVING STIPULATION TO DISMISS ACTION WITH PREJUDICE
     1426117.1
